       Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 1 of 40



              DISTRICT COURT CASE NO. 3:19-cv-02095-RS

                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA


                     TSAI LUAN HO aka SHELBY HO,

                                 Appellant,

                                      v.

              ANDREA A. WIRUM, CHAPTER 7 TRUSTEE,

                                  Appellee.


On Appeal from the United States Bankruptcy Court for the Northern District of
California, Bankr. Case No. 18-30581 -- Consolidated with Bankr. Case No. 18-
                   30031, and Adv. Proc. Case No. 18-03051

       The Honorable Dennis Montali, United States Bankruptcy Judge


                 APPELLANT’S OPENING BRIEF

                JAMES ANDREW HINDS, JR. (SBN 71222)
                          jhinds@jhindslaw.com
                  PAUL R. SHANKMAN (SBN 113608)
                       pshankman@jhindslaw.com
                  RACHEL M. SPOSATO (SBN 306045)
                         rsposato@jhindslaw.com
                      HINDS & SHANKMAN, LLP
                   21257 Hawthorne Blvd., Second Floor
                        Torrance, California 90503
                        Telephone: (310) 316-0500
                        Facsimile: (310) 792-5977

       Attorneys for the Appellant, TSAI LUAN HO aka SHELBY HO
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 2 of 40




               CORPORATE DISCLOSURE STATEMENT

     Pursuant to Rule 8012 of the Federal Rules of Bankruptcy Procedure, the

undersigned counsel for Appellant, TSAI LUAN HO aka SHELBY HO certifies

that TSAI LUAN HO aka SHELBY HO is an individual.



Dated: September 18, 2019    Respectfully submitted,

                             JAMES ANDREW HINDS, JR.
                             PAUL R. SHANKMAN
                             RACHEL M. SPOSATO
                             HINDS & SHANKMAN, LLP

                             By: /s/ James Andrew Hinds, Jr.
                             JAMES ANDREW HINDS, JR.,
                             Attorneys for the Appellant,
                             TSAI LUAN HO aka SHELBY HO




                                       i
            Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 3 of 40




                             TABLE OF CONTENTS

                                                                       Page No.

I.       INTRODUCTION………………………………………………………….1

II.      SUMMARY OF BACKGROUND FACTS………………………………..2

      A. The Appellant’s Uncontested Asian Upbringing, Age, Education, Business
         Experiences, and Lack of Business Acumen Are Not Contested In The
         Record………………………………………………………………………2

      B. The Appellant Is Introduced To Liberty Asset Management Corporation
         And Its Owners And Managers, Benny Kirk And Lucy Goa………………3

      C. Appellant Files Her Own Chapter 7 Case To Address Her Liberty Related
         Financial Obligations……………………………………………………….5

      D. The Trustee Files A Complaint To Deny The Appellant A Discharged
         Based On The Appellant’s Alleged Failure To Keep And Maintain
         Adequate Books And Records……………………………………………...8


III.     BANKRUPTCY COURT’S JURISDICTION……………………………..10

IV.      STATEMENT OF THE ISSUES…………………………………………..10

V.       STANDARD OF REVIEW………………………………………………..11

VI.      ARGUMENT………………………………………………………………12

       A. The Trial Court Was Required To Take Into Account The Background,
          Age, Upbringing, and Education Of The Appellant in Determining
          Discharge Under 11 U.S.C. § 727(a)(3)…………………………................12

       B. The Court’s And The Trustee’s Reliance On Caneva is Misplaced Given
          The Clear Language In The Code and the Evidence Presented By The
          Appellant In Response To the Trustee’s MSJ Below……………………..14




                                         ii
      Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 4 of 40




                       TABLE OF CONTENTS

                                                                 Page No.

 C. In Light Of The Strong Expert Testimony Presented At the Summary
    Judgment Hearing, The Court Below Erred In Granting the Trustee
    Summary Judgment Under Rule 56(a)…………………………………….23


 D. The Court Below Erred In Granting The Trustee Summary Judgment On
    The Facts Presented By The Appellant In Opposition To The Trustee’s
    Motion for Summary Judgment…………………………………………....23

VII. CONCLUSION…………………………………………………………….28




                                   iii
            Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 5 of 40




                                    TABLE OF AUTHORITIES

                                                                                                        Page No.

Cases

Addisu v. Fred Meyer, Inc.,
 198 F.3d 1130 (9th Cir. 2000) ..............................................................................27

Ambassador Hotel Co., Ltd. v. Wei-Chuan Investment,
 189 F.3d 1017 (9th Cir. 1999) ..............................................................................12

Andersen v. City of Bessamer City, N.C.,
 470 U.S. 564 (1985) ..............................................................................................12

Anderson v. Liberty Lobby, Inc.,
 477 U.S. 242 (1986) ....................................................................................... 18, 26

Beyene v. Coleman Sec. Servs., Inc.,
  854 F.2d 1179 (9th Cir. 1988...............................................................................27

British Airways Bd. v. Boeing Co.,
  585 F.2d 946 (9th Cir. 1978) ...............................................................................18

Burchett v. Myers,
 202 F.2d 920 (9th Cir. 1953) ................................................................................19

Caneva v. Sun Cmtys. Operating Ltd. P’ship (In re Caneva),
 550 F.3d 755 (9th Cir. 2008) ......................... 13, 14, 16, 18, 19, 20, 21, 22, 23, 24

Celotex Corp. v. Catrett,
 477 U.S. 317 (1986) ..............................................................................................25

Chance v. Pac-Tel Teletrac Inc.,
 242 F.3d 1151, 1156 (9th Cir. 2001) ....................................................................11




                                                         iv
            Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 6 of 40




                                    TABLE OF AUTHORITIES

                                                                                                      Page No.

Cases
Covey v. Hollydale Mobilehome Estates,
 116 F.3d 830 (9th Cir. 1997) ................................................................................23

Goodman v. Staples The Office Superstore, LLC,
 644 F.3d 817 (9th Cir. 2011) ......................................................................... 11, 12

Grange Mutual Ins. Co. v. Benningfield (In re Benningfield),
 109 B.R. 291 (Bankr. S.D. Ohio 1989) ................................................................22

Henry v. Gill Indus., Inc.,
  983 F.2d 943 (9th Cir. 1993) ...............................................................................27

Industrie Aeronautiche v. Kasler (Matter of Kasler),
  611 F.2d 308 (9th Cir. 1979) ................................................................................19

In re Hurley,
  601 B.R. 529 (9th Cir. BAP 2019). ......................................................................23

Lansdowne v. Cox (In re Cox),
 41 F.3d 1294 (9th Cir. 1994) ............................................................. 13, 16, 19, 21

Lies v. Farrell Lines, Inc.,
  641 F.2d 765 (9th Cir. 1981) ................................................................................25

Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp.,
 475 U.S. 574 (1986) ....................................................................................... 25, 26

McSherry v. City of Long Beach,
 584 F.3d 1129 (9th Cir. 2009) ..............................................................................18




                                                        v
            Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 7 of 40




                                   TABLE OF AUTHORITIES

                                                                                                    Page No.

Cases
Moffett v. Union Bank,
 378 F.2d 10 (9th Cir. 1967) ........................................................................... 16, 24

Mora v. Chem-Tronics,
 16 F. Supp. 2d 1192 (S.D. Cal. 1998)...................................................................25

Johnson v. Mammoth Recreations, Inc.,
  975 F.2d 604 (9th Cir. 1992) ................................................................................11

Olympic Coast Inv. v. Wright (In re Wright),
 364 B.R. 51 (Bankr. D. Mont. 2007) ....................................................... 20, 21, 22

Orr v. Bank of America, NT & SA,
 285 F.3d 764 (9th Cir. 2002) ................................................................................27

Rhoades v. Wikle,
 453 F.2d 51 (9th Cir. 1971) ..................................................................................19

Stevens v. Corelogic, Inc.,
  899 F.3d 666 (9th Cir. 2018) ................................................................................11

Strzesynski v. Devaul (In re Devaul),
  318 B.R. 824 (Bankr. N.D. Ohio 2004) ................................................................21

United States Tr. v. Hong Minh Tran (In re Hong Minh Tran), 4
 64 B.R. 885 (Bankr. S.D. Cal. 2012) ....................................................... 16, 17, 24

W. Electrical Serv., Inc. v. Pacific Elec. Contractors Assoc.,
 809 F.2d 626 (9th Cir. 1987) ................................................................................27




                                                       vi
             Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 8 of 40




                                      TABLE OF AUTHORITIES

                                                                                                            Page No.

Cases
Wool v. Tandem Computers, Inc.,
 818 F.2d 1422 (9th Cir. 1987) ..............................................................................26
Statutes

11 U.S.C. § 727(a) ........................................................................................ 2, 10, 28
11 U.S.C. § 727(a)(3) .......... 1, 2, 5, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 22, 23, 28
28 U.S.C. § 151 ........................................................................................................10
28 U.S.C. § 157 ........................................................................................................10
28 U.S.C. § 158(a)(1) ...............................................................................................10
28 U.S.C. § 1334 ......................................................................................................10
Fed. R. Civ. P. 56 (a)................................................................................................25
Fed. R. Civ. P. 56 (c)......................................................................................... 25, 26
Fed R. Civ. P. 56 (e)................................................................................................26




                                                           vii
         Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 9 of 40




              STATEMENT REGARDING ORAL ARGUMENT

      Appellant respectfully submit that oral argument would add to a clear

understanding of the issues on appeal in this matter. The decision of the

bankruptcy court below is not supported by the facts and misapplies the law and

thus oral argument will materially assist this Court in its analysis of the disputed

issues presented on appeal.

Dated: September 18, 2019             Respectfully submitted,

                                      JAMES ANDREW HINDS, JR.
                                      PAUL R. SHANKMAN
                                      RACHEL M. SPOSATO
                                      HINDS & SHANKMAN, LLP

                                      By: /s/ James Andrew Hinds, Jr.
                                      JAMES ANDREW HINDS, JR.,
                                      Attorneys for the Appellant,
                                      TSAI LUAN HO aka SHELBY HO




                                         viii
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 10 of 40




                                          I.

                                INTRODUCTION

      The Appellant herein, TSAI LUAN HO aka SHELBY HO (hereinafter

referred to as the “Appellant”) files this appeal from the entry of an Order of the

United States Bankruptcy Court for the Northern District of California denying the

Appellant her chapter 7 discharge under 11 U.S.C. § 727(a)(3). As noted to the

Bankruptcy Court, the Appellant’s defense to the charge that she failed to keep and

maintain adequate business records was the Appellant’s uncontested assertion that

her cultural and educational background never prepared the Appellant to record

here dealings with her friends and family members and her dealings with Liberty

Asset Management Company and its officers and owners who engaged in a

notorious Ponzi Scheme. What this case boils down to, then, is whether the court

below erred in failing to accept Ho’s explanation of her pre-petition bookkeeping

efforts in light of her culture, education, and business experiences with Liberty

Asset Management Company and its officers and owners who engaged in a

notorious Ponzi scheme.

      The Bankruptcy Court below completely ignored the undisputed expert

testimony submitted by the Appellant in support of her claims of cultural and

educational exceptionalism under the facts of this case. What is clear is that the

Code does not require perfection in record keeping under § 727(a)(3) and that the




                                          1
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 11 of 40



circumstances must be considered in a draconian decision to deny a discharge to an

honest debtor. Here the Appellant offered the Trustee unfettered review of her

personal papers developed pre- and post-petition to document her personal

business dealings. The Trustee refused the opportunity to review the Appellant’s

documents.

      By this appeal, the Appellant requests that the Order denying the Appellant’s

discharge under 11 U.S.C. § 727(a)(3) be overruled and vacated, and that the Order

be reversed and the case remanded to the bankruptcy court with instructions to

allow the Appellant’s discharge under 11 U.S.C. § 727(a).



                                        II.

                   SUMMARY OF BACKGROUND FACTS

   A. The Appellant’s Uncontested Asian Upbringing, Age, Education, Business

      Experiences, and Lack of Business Acumen Are Not Contested In The

      Record.

      As established to the bankruptcy court below, the Appellant is a 70-year old

Asian woman whose first language is not English. Appellant was born and

educated in Taiwan, and moved to the United States with her husband in 1976.

Appellant and her husband settled in the San Jose area where her husband operated

a computer hardware business. Appellant was not active in the computer hardware




                                        2
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 12 of 40



business operated by her husband. The Appellant’s husband passed away in 1994

and the Appellant withdrew from the computer hardware business to raise her three

boys as a stay-at-home mom. [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 4-8.]

      After years as a stay-at-home mom, late in life, Appellant obtained her real

estate broker’s license. Due in part to her excellent Chinese language skills and

her knowledge of Chinese culture, the Appellant was initially successful in

working with Chinese buyers seeking to acquire or develop real estate in Northern

California. As to most of these real estate deals Appellant earned a broker’s

commission for her efforts. [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 4-8.]

   B. The Appellant Is Introduced To Liberty Asset Management Corporation And

      Its Owners And Managers, Benny Kirk And Lucy Goa.

      After developing a level of success in working with Chinese clients, the

Appellant was introduced to Benny Kirk (hereinafter referred to “Kirk”) who was

the face of Liberty Assert Management Corporation (hereinafter referred to as

“Liberty”). Appellant agreed to introduce her Chinese clients to Liberty so that

Liberty and Kirk could entice her Chinese clients in real estate deals conceived by

Liberty and Kirk. What Appellant did not learn until months later was that Liberty

and Kirk were engaged in a massive Ponzi scheme whereby investors (some

introduced by the Appellant) to Liberty and Kirk were used to perpetrate in a fake

real estate business and alleged to invest in distressed real estate. However, to be




                                          3
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 13 of 40



clear, the record below showed that the Appellant had nothing to do with the

collection of investors’ funds, the investment of investor funds, and/or

documentation of investor transactions with Liberty. [Appellant’s ER at Tab 20

Ho Declaration ¶¶ 9-20.]

      Liberty’s Ponzi scheme unraveled and Liberty failed. Liberty filed a chapter

11 case in the Central District of California. (Case No. 2:16-bk-13575-ER.)

Liberty’s owners and managers were accused by the Liberty Creditors’ Committee

of engaging is the destruction of business records for Liberty. The Creditors’

Committee obtained Judgments against Benny Kirk and Lucy Goa based on their

pre- and post-Petition mismanagement and unlawful conduct.

      A number of Appellant’s Chinese clients who had invested in Liberty lost

money. At the same time Appellant was cheated out of her compensation for deals

Liberty closed with Appellant’s Chinese clients. In an effort to save some of her

Chinese clients’ final losses, Appellant engaged in transactions with Kirk, Goa,

and Liberty designed to obtain some return to her Chinese clients. In order to cut

her own losses with Liberty, Appellant engaged in two transactions with Liberty

whereby Appellant received title to two properties in Northern California.

However at the end of the day neither of these two properties had substantial




                                          4
         Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 14 of 40



equity and both were placed into chapter 7 cases1 and the real property liquidated

by order of the bankruptcy court. The net sales proceeds of the liquidation of these

two properties were deposited with Appellant’s chapter 7 Trustee pursuant to court

order. [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 28 and 40.]

     C. Appellant Files Her Own Chapter 7 Case To Address Her Liberty Related

         Financial Obligations.

       On or about May 28, 2018, the Appellant filed a voluntary petition for relief

under chapter 7. A copy of the petition is attached to the Appellant’s Excerpts of

Record (“Appellant’s ER”) at Tab 7. On or about August 23, 2018, the Trustee

filed an adversary proceeding against the Appellant under 11 U.S.C. § 727(a)(3)

and (5). [Appellant’s ER at Tab 5.] Appellant’s Trustee sued Appellant under §

727(a)(3) seeking to deny Appellant a discharge due to her poor record keeping.

Several of her former friends who successfully profited from deals with Liberty

also sued Appellant. Hence, as argued to the court below, Appellant is as much a

victim of the scam practiced upon Appellant’s Chinese clients by Liberty as are her

Chinese clients.

       Prior to filing her own chapter 7 case, the Appellant filed chapter 11 cases

for Big Max and Great Vista. The purpose of the Big Max and Great Vista cases

1
       See In re Big Max, LLC, Case No. 18-bk-30031-DM and In re Great Vista Real Estate
Investment Corporation, Case No. 18-bk-30032-DM.




                                            5
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 15 of 40



was to use the automatic stay to stop a pending foreclosure and to allow Big Max

and Great Vista to liquidate the real property in both Estates. The entire process of

liquidating the real property in both Estates was overseen by Judge Montali,

subject to due process and notice to all creditors of the Appellant and Big Max and

Great Vista. After the sales were complete, Big Max and Great Vista were

converted to chapter 7 and Big Max was consolidated with the Appellant’s chapter

7 case for final administration. [Appellant’s ER at Tab 16.]

      As part of the Big Max and Great Vista cases the Appellant sat for § 341(a)

meetings before the United States Trustee. As part of Appellant’s chapter 7 case,

the Appellant sat for at least two-full sessions with the Trustee and her counsel and

answered, to the best of her ability, all questions put to her by the Trustee and other

parties-in-interest. [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 63-71.] As part

of the examination of the Appellant the Trustees requested and were provided with

documents retained by Big Max, Great Vista, and the Appellant or otherwise

generated by the Appellant and her assistant, documenting the Appellant’s pre-

petition business activities. [Appellant’s ER at Tab 20 Wirum Declaration ¶5.] A

substantial portion of the documents supplied to the Trustee related to the

Appellant’s defense of claims made by the Official Committee of Creditors

(hereinafter referred to as the “OCC”) in the Liberty Asset Management Case




                                          6
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 16 of 40



pending before the United States Bankruptcy Court in Los Angeles. [Appellant’s

ER at Tab 20 Ho Declaration ¶¶ 63-71.]

      Discovery in the Los Angeles Adversary Proceeding brought by the Liberty

Committee against the Appellant had been substantially completed before the

Appellant filed her personal chapter 7 case. The Appellant offered to share with

the Trustee the fruits of the Los Angeles Adversary Proceeding discovery which

showed how money was raised and accounted for by Liberty, how investors’

contracts where prepared and distributed by Liberty, and that the Appellant had no

role in the collection of money, designation of third-party investments, the

documentation of third-party investments, or management of the Liberty real

property asset portfolio. [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 51-60.]

      In addition to the wealth of data generated as part of the OCC’s Los Angeles

Adversary Proceeding, the Appellant and her counsel offered to, and in fact

provided the Trustee with additional documents bearing on money raised by the

Debtor from third-parties pre-petition and used primarily to pay her personal living

expenses. These offers were well documented and summarily rejected by the

Trustee and her counsel. [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 67-71, Tab

22 Arima Declaration ¶¶ 16-19 and Tab 19 Wirum Declaration ¶¶5-6.] In fact, the

Trustee never met with the Appellant and never reviewed the supplemental data

collected in response to the Trustee’s request for additional documentation. The




                                          7
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 17 of 40



Appellant conceded to the Trustee during discovery that she was not a good record

keeper. However, the Appellant also believed and represented to the Trustee that

the documents she had been able to compile on her pre-petition business dealings

would meet the requirements of the Bankruptcy Code and support her discharge as

an honest debtor. [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 63-71.]

    D. The Trustee Files A Complaint To Deny The Appellant A Discharged

        Based On The Appellant’s Alleged Failure To Keep And Maintain

        Adequate Books And Records.

      In the Complaint, the Trustee alleged two claims for relief for denial of

discharge based on the Appellant’s alleged failures to keep, produce, and/or

preserve books and records for the Trustee’s review. [Appellant’s ER at Tab 5.]

On or about December 21, 2018, the Trustee filed her Motion for Summary

Judgment (hereinafter referred to as the “MSJ”) [Adv. Proc. Docket No. 19]. On

or about January 4, 2019, the Appellant filed her Opposition to the MSJ.

[Appellant’s ER at Tab 21.] As part of the Appellant’s Opposition the Debtor filed

the Expert Declaration of Monica Yeung Arima. [Appellant’s ER at Tab 22.] The

unchallenged Arima Declaration placed in context the Appellant’s age, education,

cultural background, and pre-petition circumstances to explain why the Appellant’s

efforts to document her pre-petition actions were reasonable under the

circumstances of this case.




                                         8
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 18 of 40



      Of equal import, the Appellant explained to the court below and the Trustee

that she did have and did produce to the Trustee bank records, handwritten notes of

transactions with friends and family members, records complied by the Committee

in the Liberty case of the Appellant’s pre-petition dealings with Liberty which

resulted in the acquisition of the Big Max and Great Vista properties. [Appellant’s

ER at Tab 20 and 22 Ho Declaration ¶¶ 61-72.] Hence, this was not a case where

the debtor failed to keep and maintain any records. Rather, the core issue below

was the adequacy of the Appellant’s books and records.

      The MSJ came on for hearing on or about January 18, 2019. Over the

arguments of the Appellant, part of the Trustee’s MSJ was granted even though the

Trustee was failed to challenge or counter the unchallenged Arima Declaration or

explain why she and her counsel refused to meet with the Debtor to review and

explain the documents supplied to the Trustee. [Appellant’s ER at Tab 27

Transcript at pp. 9-11.]

      On or about April 1, 2019, the bankruptcy court entered its Memorandum

Decision regarding the MSJ (hereinafter referred to as the “Order”). [Appellant’s

ER at Tab 4.] The Order granted partial summary judgment in favor of the

Trustee, and ultimately denied the Appellant a right to a discharge. [Appellant’s

ER at Tab 4.] On or about April 16, 2019, the Debtor filed her Notice of Appeal

and Statement of Election. [Appellant’s ER at Tab 1.]




                                         9
         Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 19 of 40




                                         III.

                   BANKRUPTCY COURT’S JURISDICTION

        The United States Bankruptcy Court for the Northern District of California

(the Honorable Denis Montali, United States Bankruptcy Judge) had jurisdiction

over the underlying issues proceeding pursuant to 28 U.S.C. §§ 151, 157 and 1334

and 11 U.S.C. § 727(a). This Court has jurisdiction to hear this appeal from the

bankruptcy court’s final order under 28 U.S.C. § 158(a)(1).



                                         IV.

                         STATEMENT OF THE ISSUES

   1.      Whether the bankruptcy court erred in finding that the showing made by

the Appellant in response to the Trustee MSJ, and in particular the unopposed

Expert Declaration of Monica Yeung Arima showing that the Appellant’s pre-

petition record keeping was adequate under 11 U.S.C. § 727(a)(3)?

   2.      Whether the Honorable Dennis Montali abused his discretion by ignoring

the unopposed Expert Declaration of Monica Yeung Arima showing that the

Appellant’s pre-petition record keeping was adequate under 11 U.S.C. § 727(a)(3)

based on her age, education, cultural background, and pre-petition circumstances?




                                         10
           Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 20 of 40



   3.       Whether the Honorable Dennis Montali abused his discretion by failing

to consider, rule upon, and grant the Appellant’s Motion to Strike Portions of the

Appellee’s Declarations in support of the Motion for Partial Summary Judgment?

   4.       Whether the Honorable Dennis Montali erred by granting the Trustee

Summary Judgment in light of the showing made by the Appellant in opposition

thereto?

   5.       Whether as a matter of law the bankruptcy court is required to consider

the circumstances of the Appellant such as the Appellant’s age, education, cultural

background, and pre-petition circumstances to explain why the Appellant’s efforts

to document her pre-petition business activities were reasonable under the

circumstances of this case and not a violation of 11 U.S.C. § 727(a)(3)?



                                          V.

                             STANDARD OF REVIEW

        This Court is required to review the trial court’s grant of summary judgment

de novo. See Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151, 1156 (9th Cir.

2001). This Court is required to review the remaining decisions challenged on

appeal for abuse of discretion. See id. at 1161 n.6; Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992); Stevens v. Corelogic, Inc.,

899 F.3d 666, 677 (9th Cir. 2018), cert. denied, 139 S. Ct. 1222 (2019); Goodman




                                          11
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 21 of 40



v. Staples The Office Superstore, LLC, 644 F.3d 817, 822 (9th Cir. 2011). A

bankruptcy court’s conclusions of law are reviewed de novo. See Feder v. Lazar

(In re Lazar), 83 F.3d 306, 308 (9th Cir. 1996). A lower court's findings of fact

after a bench trial are reviewed for clear error. See Ambassador Hotel Co., Ltd. v.

Wei-Chuan Investment, 189 F.3d 1017, 1024 (9th Cir. 1999)(citations omitted).

Clear error occurs when "'although there is evidence to support it, the reviewing

court on the entire evidence is left with the definite and firm conviction that a

mistake has been committed.'" Andersen v. City of Bessamer City, N.C., 470 U.S.

564, 573 (1985)(quoting United States v. United States Gypsum Co., 333 U.S. 364,

395 (1948)).



                                         VI.

                                   ARGUMENT

   A. The Trial Court Was Required To Take Into Account The Background,

        Age, Upbringing, and Education Of The Appellant in Determining

        Discharge Under 11 U.S.C. § 727(a)(3).

      Section 727(a)(3) provides, in relevant part, that a debtor is not entitled to a

discharge if she fails “to keep or preserve any recorded information, including

books, documents, records, and papers, from which the debtor’s financial condition

or business transactions might be ascertained, unless such act or failure to act was




                                          12
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 22 of 40



justified under all of the circumstances of the case.” To succeed on its objection to

discharge under § 727(a)(3), the trustee must show “‘(1) that [Appellant] failed to

maintain and preserve adequate records, and (2) that such failure makes it

impossible to ascertain [Ho’s] financial condition and material business

transactions.’” Lansdowne v. Cox (In re Cox), 41 F.3d 1294, 1296 (9th Cir. 1994)

(quoting Meridian Bank v. Alten, 958 F.2d 1226, 1232 (3d Cir. 1992)). Adequate

records should enable creditors to follow a debtor’s transactions “for a reasonable

period in the past.” Caneva v. Sun Cmtys. Operating Ltd. P’ship (In re Caneva),

550 F.3d 755, 761 (9th Cir. 2008) (quoting Rhoades v. Wikle, 453 F.2d 51, 53 (9th

Cir. 1971)).

      Below, the Trustee argued that Appellant admitted that she kept few

financial records related to her operation of Great Vista and Big Max and failed to

maintain records for her loans to Liberty and Kirk in the three years prior to Ho’s

chapter 7 filing. This was not her custom and she was not trained in bookkeeping.

The Trustee also argued that the Appellant could not produce records pertaining to

money into and out of her two pre-petition bank accounts. In response, Appellant

admitted that due to her age, lack of English language training, cultural

background and upbringing, education, and circumstances, she had never been

trained in bookkeeping, and never engaged in business, had for the past several

years been a stay-at-home mother to her three sons, and had been a victim of the




                                         13
         Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 23 of 40



Liberty Ponzi scheme like many of her Chinese clients. [Appellant’s ER at Tab 20

Ho Declaration ¶¶ 61-72.]

        In addition, the Appellant admitted into evidence in response to the

Trustee’s MSJ the Expert Declaration of Monica Yeung Arima. [Appellant’s ER

at Tab 22.] The unchallenged Arima Declaration placed in context the Appellant’s

age, education, cultural background, and pre-petition circumstances to explain why

the Appellant’s efforts to document her pre-petition actions were reasonable under

the circumstances of this case. The Trustee failed to move to strike the Arima

Declaration or to challenge the well-reasoned conclusions contained in the Arima

Declaration and for this reason alone the Trustee’s MSJ should be overturned.

   B.    The Court’s And The Trustee’s Reliance On Caneva is Misplaced Given

         The Clear Language In The Code and the Evidence Presented By The

         Appellant In Response To the Trustee’s MSJ Below.

        In support of her MSJ the Trustee cited to Caneva in support for her

argument that the Appellant’s bookkeeping was insufficient under § 727(a)(3) to

allow the Appellant to received her discharge in her chapter 7 case. At the hearing

on the MSJ, the judge also cited to Caneva as controlling case law in the Ninth

Circuit. [Appellant’s ER at Tab 27 Transcript at pp. 8-10.] The Appellant asserts

that Caneva must be read to allow the court below to consider all of the




                                          14
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 24 of 40



circumstances underlying the debtor’s pre-petition conduct in ruling on the

Trustee’s § 727(a)(3) assertion to deny the Appellant her chapter 7 discharge.

      As noted herein, the burden is on the Trustee to show both that the Appellant

failed to maintain and preserve adequate records and that such failure made it

impossible to ascertain debtor’s financial condition and material transactions.

Establishing inadequacy of the records will turn on evidence of what information

has and has not been turned over as well as evidence of what information should be

in debtor’s files given her business. By way of example, the Trustee failed to

produce any evidence below as to what documents should be kept by a debtor

under the circumstances in which the Appellant did business, including what

documents one would expect to exist for a person of the Appellant’s age,

education, cultural background, and experience. There was no testimony in

support of the MSJ that the Appellant was required to have prepared a personal

financial statement for every year, a reconciliation of the Chinese investors’ money

into Liberty, or that it was unusual that an individual in her circumstances would

only have handwritten notes of her personal borrowings and transactions with

friends and family.

      Section 727(a)(3) provides, in relevant part, that a debtor is not entitled to a

discharge if he fails “to keep or preserve any recorded information, including

books, documents, records, and papers, from which the debtor’s financial condition




                                          15
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 25 of 40



or business transactions might be ascertained, unless such act or failure to act was

justified under all of the circumstances of the case.” (Emphasis added.) To

succeed on her objection to discharge under § 727(a)(3), the Trustee was thus

required to show “‘(1) that [the Appellant] failed to maintain and preserve

adequate records, and (2) that such failure makes it impossible to ascertain [the

Appellant’s] financial condition and material business transactions.’” Lansdowne

v. Cox (In re Cox), 41 F.3d 1294, 1296 (9th Cir. 1994) (quoting Meridian Bank v.

Alten, 958 F.2d 1226, 1232 (3d Cir. 1992)).

      Adequate records should enable creditors to follow a debtor’s transactions

“for a reasonable period in the past.” Caneva v. Sun Cmtys. Operating Ltd. P’ship

(In re Caneva), 550 F.3d 755, 761 (9th Cir. 2008) (quoting Rhoades v. Wikle, 453

F.2d 51, 53 (9th Cir. 1971)). A debtor must only “present sufficient written

evidence which will enable his creditors reasonably to ascertain his present

financial condition and to follow his business transactions for a reasonable period

in the past.” In re Caneva, 550 F.3d at 761. A debtor's "duty to keep records is

measured by what is necessary to ascertain [his] financial status." Moffett v. Union

Bank, 378 F.2d 10, 11 (9th Cir. 1967); see also United States Tr. v. Hong Minh

Tran (In re Hong Minh Tran), 464 B.R. 885, 893 (Bankr. S.D. Cal. 2012) (type of

debtor, as well as debtor's sophistication, informs the bankruptcy court's

determination).




                                         16
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 26 of 40



      The reasoning of the court in Hong Minh Tran is instructive on the issues

raised by the Appellant. In Hong Minh Tran, the court stated:

      In evaluating the reasonableness of records, the Court must undertake a case
      by case determination. The records required for a business, as opposed to
      those required for a person in the conduct of day-to-day life, may be entirely
      different. And the Court should take into consideration the sophistication of
      the debtor and the type of transactions in which the debtor engaged. For the
      average person, who is not engaged in sophisticated financial transactions
      and, instead, acts only as a consumer, tax records, wage records, bank
      records and credit card records may suffice.
Id. (emphasis added). Unlike in this case, the debtor in Hong Minh Tran failed to

maintain any records of his gambling losses or to explain his use of credit card

advances to finance his gambling habit. Id. The record below shows that the

Appellant provided the Trustee with records regarding her transactions with

Liberty as well as her bank statements and hand written notes of transactions with

friends and family. [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 61-72.]

      Below the Trustee argued that the Appellant admitted that she kept few

financial records related to her operation of Great Vista and Big Max and failed to

maintain records for her loans to Liberty and Kirk in the three-years prior to Ho’s

chapter 7 filing. The Trustee also argued that Ho could not produce records

pertaining to money into and out of her two pre-petition bank accounts. To find in

the Trustee’s favor on her § 727(a)(3) claims required the judge below to accept

the Trustee’s argument as fact and make inferences and credibility determinations

in the Trustee’s favor – none of which is appropriate on summary judgment. See



                                         17
          Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 27 of 40



Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (all justifiable

inferences must be drawn in favor of the non-moving party); Oswalt v. Resolute

Indus., 642 F.3d at 861 (credibility determinations, weighing of evidence, and the

drawing of legitimate inferences from the facts are inappropriate on summary

judgment); British Airways Bd. v. Boeing Co., 585 F.2d 946, 952 (9th Cir. 1978)

(“Legal memoranda and oral argument are not evidence”). And, the nonmovant’s

“evidence is to be believed.” McSherry v. City of Long Beach, 584 F.3d 1129,

1133 (9th Cir. 2009).

        The facts of Caneva are not similar to the facts of this case. In Caneva the

debtor revealed an interest in about fifteen business entities, stating that the extent

was unknown. He admitted that he kept no financial records for any of these

entities although they were either operating businesses or were holding companies

for operating businesses. Debtor also had paid a $500,000 brokerage fee for a loan

that he stated that he did not receive, though he admitted that he had no

documentation to support this.

        Citing to its previous decisions on §727(a)(3), the Ninth Circuit reiterated
that:
        the purpose of § 727(a)(3) is to make discharge dependent on the debtor's
        true presentation of his financial affairs. Cox, 41 F.3d at 1296 (citation
        omitted). The disclosure requirement removes the risk to creditors of "the
        withholding or concealment of assets by the bankrupt under cover of a
        chaotic or incomplete set of books or records." Burchett v. Myers, 202 F.2d




                                           18
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 28 of 40



      920, 926 (9th Cir. 1953). The statute does not require absolute completeness
      in making or keeping records. Rhoades v. Wikle, 453 F.2d 51, 53 (9th Cir.
      1971). Rather, the debtor must "present sufficient written evidence which
      will enable his creditors reasonably to ascertain his present financial
      condition and to follow his business transactions for a reasonable period in
      the past." Id. This exception to dischargeability, however, "should be
      strictly construed in order to serve the Bankruptcy Act's purpose of giving
      debtors a fresh start." Industrie Aeronautiche v. Kasler (Matter of Kasler),
      611 F.2d 308, 310 (9th Cir. 1979) (citation omitted).

Caneva, 550 F.3d at 761 (emphasis added).

      The issue of the adequacy of Mr. Caneva’s record-keeping arose (as in this

case) on the trustee’s motion for summary judgment. Because Caneva was in the

context of a motion for summary judgment, the issue was whether there is a triable

issue of fact, not whether the Plaintiff put on a prima facie case. The Ninth Circuit

disagreed with Mr. Caneva’s explanation of his records following the Seventh

Circuit holding that § 727(a)(3) "places an affirmative duty on the debtor to create

books and records accurately documenting his business affairs." Caneva, 550 F.3d

at 762 (quoting Peterson v. Scott (In re Scott), 172 F.3d 959, 969 (7th Cir. 1999).

The Ninth Circuit also agreed with Peterson that “when a debtor is sophisticated

and carries on a business involving substantial assets, ‘creditors have an

expectation of greater and better record keeping.’ Id. (again citing Peterson, 172

F.3d at 970, which cited In re Juzwiak, 89 F.3d 424, 428 (7th Cir. 1996).



                                         19
         Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 29 of 40



      Unlike in Caneva, here the Appellant had some books and records on her

personal pre-petition dealings and make substantial documents related to her

dealings with Liberty openly available to the Trustee. Moreover, the Appellant

established her level of sophistication by reference to her education, age, and

cultural background. [Appellant’s ER at Tab 20 Ho Declaration ¶¶ 61-72 and the

Arima Declaration ¶¶ 8-19.] Hence, the facts of this case differ materially from the

facts of Caneva where the debtor admitted that he did not have books and records

to reflect his pre-petition dealings.

      The Appellant believes that the case which is closer to the fact of this case is

Olympic Coast Inv. v. Wright (In re Wright), 364 B.R. 51, 69 (Bankr. D. Mont.

2007), aff’d, 2008 U.S. Dist. LEXIS 3347 (D. Mont. Jan. 15, 2008), aff’d, 340 Fed.

Appx. 422 (9th Cir. 2009). In Olympic Coast, the debtors turned over fifteen file

cabinets of documents and the creditor’s counsel went through them for a day and

a half. At the § 727(a)(3) trial the plaintiff offered no qualified expert accountant

or any other witness to testify as to what was in the records that were turned over

or what sort of records should be in the debtors’ files given the nature of the

debtors’ business transactions. Rather, here the Trustee on her own and without

any qualification opined that she could not reconstruct the Debtor’s financial

affairs from what the Appellant had provided. [Appellant’s ER at Tab 19 Wirum




                                          20
         Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 30 of 40



Declaration, ¶28.] On a motion for summary judgment is showing is, on its face,

insufficient.

      To be clear, in Olympic Coast, unlike Caneva where the debtor testified that

he had no records, in Olympic Coast the debtors testified that they kept everything

and allowed the plaintiff access for review. Plaintiff proffered no testimony that it

completed that review or what it found. Based upon the debtors' voluminous

business records, and creditors’ failure to offer testimony by expert witnesses as

was offered in Juzwiak, the trial court concludes that the creditors failed to satisfy

the first Cox requirement that the debtors failed to maintain and preserve adequate

business records. Given that failure it is not necessary to consider the second Cox

factor -- whether such failure makes it impossible to ascertain the debtors' financial

condition and material business transactions, and the burden of proof does not shift

to the debtors to justify the inadequacy or nonexistence of the records. Olympic

Coast, 364 B.R. at 70, citing Cox, 41 F.3d at 1296.

      Strzesynski v. Devaul (In re Devaul), 318 B.R. 824, 830-34 (Bankr. N.D.

Ohio 2004), reconsid. denied, 2004 Bankr. LEXIS 2127 (Bankr. N.D. Ohio Nov.

24, 2004), sets forth an excellent analysis of the division of responsibility between

the plaintiff who wishes to deny the debtor a discharge under § 727(a)(3) and the

debtor who seeks a discharge. Devaul sets the following as the standard for the

Plaintiff to meet its requirements under § 727(a)(3):




                                          21
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 31 of 40



      Accordingly, to meet the initial burden under § 727(a)(3), the creditor must
      first offer evidence of the general nature of Debtor's business or personal
      financial position (e.g. consumer, business relationships and interests,
      general nature of business interests and sources of income) and the types of
      transactions about which recorded information is sought. . . . Second, the
      plaintiff must present evidence identifying for the court, on summary
      judgment or at trial, what recorded information it alleges has been
      concealed, destroyed, mutilated, falsified, or not kept or preserved by a
      debtor. . . .
      Third, the plaintiff must show how the missing recorded information
      "might" enable a particular debtor's actual financial condition or business
      transactions to be ascertained under the circumstances of the case, which is
      the ultimate connection between the first two elements of proof. See Grange
      Mutual Ins. Co. v. Benningfield (In re Benningfield), 109 B.R. 291, 293
      (Bankr. S.D. Ohio 1989)("The requirement in § 727(a)(3)…includes as a
      necessary assumption, that any records which have not been kept have
      possible material relevance to his financial condition."). In some cases, this
      may require opinion testimony by lay witnesses, Fed. R. Evid. 701, or
      qualified expert witnesses, Fed. R. Evid. 702. In others, the simplicity of the
      debtor's circumstances and the nature of the missing recorded information
      may be so basic as to allow the court to otherwise draw the conclusion on its
      own that the missing records are inherently such that one "might" be able to
      ascertain a debtor's financial condition or business transactions from them.
Id. at 833-4.

      Here, the record from below shows that the Appellant provided the Trustee

with substantial documentation in this case, including her tax returns, copies of her

bank statements, copies of her hand written notes of personal borrowings, etc.

[Appellant’s ER at Tab 20 Ho Declaration ¶¶ 61-72 and Tab 22 Arima Declaration

¶¶ 16-19.] The Trustee admitted no evidence by an expert or percipient witness

testimony to rebut that assertion that the Appellant gave the Trustee all of her




                                         22
         Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 32 of 40



documents on her involvement with Liberty and offered access to all of her

documentation on her other pre-petition business dealings.

   C.    In Light Of The Strong Expert Testimony Presented At the Summary

         Judgment Hearing, The Court Below Erred In Granting the Trustee

         Summary Judgment Under Rule 56(a) .

        Summary judgment should be granted when there are no genuine issues of

material fact and when the movant is entitled to prevail as a matter of law. Rule

56(a) (made applicable in adversary proceedings by Rule 7056). In resolving a

summary judgment motion, the court does not weigh evidence, but rather

determines only whether a material factual dispute remains for trial. Covey v.

Hollydale Mobilehome Estates, 116 F.3d 830, 834 (9th Cir. 1997). A material fact

is one that, "under the governing substantive law . . . could affect the outcome of

the case." Caneva, supra, 550 F.3d at 760. "A genuine issue of material fact exists

when 'the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.'" Id. at 761 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). At the hearing below, the Appellant vigorously argued that the

Trustee could not meet the Rile 7056 standard based on the showing presented in

opposition to the MSJ. In re Hurley, 601 B.R. 529, 534 (9th Cir. BAP 2019).

        A debtor must only “present sufficient written evidence which will enable

his creditors reasonably to ascertain his present financial condition and to follow




                                         23
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 33 of 40



his business transactions for a reasonable period in the past.” In re Caneva, 550

F.3d at 761. A debtor's "duty to keep records is measured by what is necessary to

ascertain [his] financial status." Moffett v. Union Bank, 378 F.2d 10, 11 (9th Cir.

1967); see also United States Tr. v. Hong Minh Tran (In re Hong Minh Tran), 464

B.R. 885, 893 (Bankr. S.D. Cal. 2012) (type of debtor, as well as debtor's

sophistication, informs the bankruptcy court's determination).

   D. The Court Below Erred In Granting The Trustee Summary Judgment On

        The Facts Presented By The Appellant In Opposition To The Trustee’s

        Motion for Summary Judgment.

      As the record shows, in response to the Trustee’s motion for summary

judgment the Appellant filed declarations from herself and from her expert witness

Monica Yeung Arima. [Appellant’s ER at Tab 20 Ho Declaration and Tab 20

Arima Declaration.] The Appellant’s factual showing disputed that Trustee’s

assertion of lack of cooperation with production of documents related to the

Appellant’s pre and post-petition business dealings with Liberty and her pre-

petition personal business affairs. The Appellant’s factual showing further

established the Appellant’s age, cultural background, education, training, and

experience in detail. Thus, based on the record before the court below, the Order

granting the Trustee Summary Judgment in this case is clear error under Rule 56.




                                         24
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 34 of 40



      The “purpose of summary judgment is to pierce the pleadings and to assess

the proof in order to see whether there is a genuine need for trial.” Matsushita

Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation

omitted). Summary judgment is only appropriate when there is “no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). In addition, Rule 56 allows a court to grant summary

adjudication, or partial summary judgment, when there is no genuine issue of

material fact as to a claim or portion of that claim. Fed. R. Civ. P. 56(a); see also

Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981) (“Rule 56

authorizes a summary adjudication that will often fall short of a final

determination, even of a single claim . . .”) (internal quotation marks and citation

omitted). The standards that apply on a motion for summary judgment and a

motion for summary adjudication are the same. See Fed. R. Civ. P. 56 (a), (c);

Mora v. Chem-Tronics, 16 F. Supp. 2d 1192, 1200 (S.D. Cal. 1998). Summary

judgment, or summary adjudication, should be entered “after adequate time for

discovery and upon motion, against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). The moving party bears the “initial responsibility” of

demonstrating the absence of a genuine issue of material fact. Celotex, 477 U.S. at




                                          25
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 35 of 40



323. An issue of fact is genuine only if there is sufficient evidence for a reasonable

fact finder to find for the non-moving party, while a fact is material if it “might

affect the outcome of the suit under the governing law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Wool v. Tandem Computers, Inc., 818 F.2d

1422, 1436 (9th Cir. 1987). A party demonstrates summary adjudication is

appropriate by “informing the district court of the basis of its motion, and

identifying those portions of ‘the pleadings, depositions, answers to interrogatories,

and admissions on file, together with affidavits, if any,’ which it believes

demonstrates the absence of a genuine issue of material fact.” Celotex, 477 U.S. at

323 (quoting Fed. R. Civ. P. 56(c)).

      If the moving party meets its initial burden, the burden then shifts to the

opposing party to present specific facts that show there is a genuine issue of a

material fact. Fed R. Civ. P. 56(e); Matsushita, 475 U.S. at 586. An opposing

party “must do more than simply show that there is some metaphysical doubt as to

the material facts.” Id. at 587. The party is required to tender evidence of specific

facts in the form of affidavits, and/or admissible discovery material, in support of

its contention that a factual dispute exits. Id. at 586 n.11; Fed. R. Civ. P. 56(c).

Further, the opposing party is not required to establish a material issue of fact

conclusively in its favor; it is sufficient that “the claimed factual dispute be shown

to require a jury or judge to resolve the parties’ differing versions of the truth at




                                           26
          Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 36 of 40



trial.” T.W. Electrical Serv., Inc. v. Pacific Elec. Contractors Assoc., 809 F.2d

626, 630 (9th Cir. 1987). However, “failure of proof concerning an essential

element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Celotex, 477 U.S. at 323. The court below must apply standards

consistent with Rule 56 to determine whether the moving party demonstrated there

is no genuine issue of material fact and judgment is appropriate as a matter of law.

Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993). In resolving a motion

for summary judgment, the Court can only consider admissible evidence.2 Orr v.

Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (citing Fed. R. Civ.

P. 56(e); Beyene v. Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181 (9th Cir.

1988)). Further, evidence must be viewed “in the light most favorable to the

nonmoving party” and “all justifiable inferences” must be drawn in favor of the

nonmoving party. Orr, 285 F.3d at 772; Addisu v. Fred Meyer, Inc., 198 F.3d

1130, 1134 (9th Cir. 2000).

///

///

///


2
        To the extent that statements offered by either party are speculative or represent a legal
conclusion, the court, as a matter of course, will not factor that material into the analysis. See
Burch v. Regents of the Univ. of Cal., 453 F.Supp. 2d 1110, 1119 (“statements in declarations
based on speculation or improper legal conclusions, or argumentative statements, are not facts
and … will not be considered on a motion for summary judgment”) (citation omitted, emphasis
in original). Rather, the Court’s analysis cites evidence only that it has deemed admissible.



                                                27
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 37 of 40




                                        VII.

                                  CONCLUSION

      For all of the reasons set forth hereinabove, Appellant respectfully requests

that the Order of the bankruptcy court below denying the Appellant her discharge

under 11 U.S.C. § 727(a)(3) be reversed and the matter remanded to the

bankruptcy court below with Orders to enter the discharge of the Appellant under

11 U.S.C. § 727(a). The bankruptcy court below failed to be bound by the clear

dictates if controlling Ninth Circuit case law under 11 U.S.C. § 727(a)(3) and to

take into consideration the uncontested circumstances of the Appellant’s age,

education, cultural background, and personal experiences in granting the Trustee’s

MSJ. The record before the bankruptcy court below was insufficient to grant

summary judgment given the clear facts and the controlling law. The Appellant

further seeks such other and further relief as this Court deems just and proper

under the circumstances.

Dated: September 18, 2019              Respectfully submitted,

                                       JAMES ANDREW HINDS, JR.
                                       PAUL R. SHANKMAN
                                       RACHEL M. SPOSATO
                                       HINDS & SHANKMAN, LLP

                                       By: /s/ James Andrew Hinds, Jr.
                                       JAMES ANDREW HINDS, JR.,
                                       Attorneys for the Appellant,
                                       TSAI LUAN HO aka SHELBY HO




                                         28
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 38 of 40




                      CERTIFICATE OF COMPLIANCE

               (Federal Rule of Bankruptcy Procedure 8015(a)(7))

      I, James Andrew Hinds, Jr., certify that:

        Pursuant to Federal Rule of Bankruptcy Procedure 8015(a)(7), the foregoing
brief, including the tables, contains 7,567 words, according to the word count
performed by Microsoft Word, and therefore, it meets the requirements of Rule
8016(d)(2)(C).

      Respectfully submitted this 18th day of September, 2019.

                                      JAMES ANDREW HINDS, JR.
                                      PAUL R. SHANKMAN
                                      RACHEL M. SPOSATO
                                      HINDS & SHANKMAN, LLP

                                     /s/ James Andrew Hinds, Jr.
                                     JAMES ANDREW HINDS, JR.




                                        29
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 39 of 40




                       CERTIFICATE OF SERVICE
      TSAI LUAN HO aka SHELBY HO v. ANDREA A. WIRUM, et a.
                     Case No. 3:19-cv-02095-RS

       I am employed in Torrance, California. I am over the age of 18 and not a
party to this action; my business address is 21257 Hawthorne Blvd., Second Floor,
Torrance, CA 90503.

    I hereby certify that on September 18, 2019, I served APPELLANT’S
OPENING BRIEF on the following parties or counsel of record:

                              SEE ATTACHED LIST

X     To Be Served By the Court Via Notice of Electronic Filing (NEF/ECF):
Pursuant to controlling General Orders and LBR, the foregoing document was
served by the court via NEF and hyperlink to the document. On August 2, 2019, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determine that the following persons are on the Electronic Mail Notice List to
receive NEF transmission at the email addresses stated below

X      By Placing the ___ original X an accurate copy in sealed envelope(s) to the
notification address(es) of record and sending by:


X      Overnight Delivery: I arranged for the envelope(s) to be delivered by
overnight delivery by close of business of the next business day. I am readily
familiar with the firm’s practice of collection and processing parcels for overnight
carrier. They are deposited with the overnight carrier or at a location authorized to
receive parcels on behalf of the overnight carrier on the same day, fully prepaid at
Torrance, California in the ordinary course of business.

      I declare under penalty of perjury and the laws of the State of California that
the above is true and correct.

Executed on this 18th day of September 2019, in Torrance, California


                                 /s/ Mayra Duran
                                 MAYRA DURAN
        Case 3:19-cv-02095-RS Document 7 Filed 09/18/19 Page 40 of 40




                       CERTIFICATE OF SERVICE
      TSAI LUAN HO aka SHELBY HO v. ANDREA A. WIRUM, et a.
                     Case No. 3:19-cv-02095-RS


To Be Served By the Court Via Notice of Electronic Filing (NEF/ECF):

Charles P. Maher      cmaher@rinconlawllp.com

James Andrew Hinds , Jr     jhinds@jhindslaw.com, pshankman@jhindslaw.com

Rachel M. Sposato      rsposato@jhindslaw.com



Overnight Delivery:

District Judge Richard Seeborg
San Francisco Courthouse
450 Golden Gate Avenue
Courtroom 3 - 17th Floor
San Francisco, CA 94102
